In a proceeding to review a determination of the board of zoning appeals of the Town of Hempstead, which (1) affirmed the denial by the chief building inspector of the town of an application for a building permit, and (2) denied an application for a variance, the appeal is from an order of the Special Term which annulled the determination and directed the issuance of the permit. Order unanimously affirmed, without costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.